980 So. 2d 692 (2008)
Toxie H. STANFORD
v.
The ADMINISTRATORS OF the TULANE EDUCATIONAL FUND d/b/a Tulane University Health Science Center (Tulane) and Mercedes Bordelon Whitecloud, Independent Executrix of the Estate of Thomas S. Whitecloud, III (Deceased), et al.
No. 2008-C-0583.
Supreme Court of Louisiana.
May 9, 2008.
In re Stanford, Michael;  Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. D, No. 2005-388; to the Court of Appeal, Fourth Circuit, No. 2007-CA-0678.
Denied.
CALOGERO, C.J., concurs in the denial of the writ application because the result of the court of appeal decision is correct.